Citation Nr: 0837538	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease of the 
thoracolumbosacral spine prior to February 7, 2008, and 
greater than 20 percent thereafter.  

2.  Entitlement to an initial compensable disability rating 
for chronic serous otitis media of the right ear.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from May 1972 to November 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In January 2007, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.  During the video conference 
hearing, the veteran withdrew his appeal of the claim for an 
increased disability rating for the service-connected tinea 
cruris.  See 38 C.F.R. § 20.204 (2007).  

In December 2007, the Board denied the veteran's claim for 
entitlement to an initial increased (compensable) disability 
rating for service-connected temporomandibular joint 
dysfunction.  The Board remanded the issues remaining on 
appeal for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  Prior to February 2005, the veteran's orthopedic 
manifestations of his service-connected back disorder more 
nearly approximated forward flexion greater than 60 degrees 
but not greater than 85 degrees.

2.  From February 2005 to the present, the veteran's 
orthopedic manifestations of the service-connected lumbar 
spine disorder more nearly approximated forward flexion 
greater than 30 degrees but not greater than 60 degrees.  

3.  The veteran's service-connected back disorder does not 
result in any ankylosis.

4.  The veteran's neurological manifestations of the service-
connected back disability more nearly approximate mild 
incomplete paralysis of the sciatic nerve.  

5.  There is no showing of incapacitating episodes at anytime 
during the appeal period.  

6.  The veteran's service-connected chronic serous otitis 
media of the right ear is shown to be nonsuppurative, and 
manifested by no more than level I hearing.  


CONCLUSIONS OF LAW

1.  Prior to February 2005, the criteria for a rating in 
excess of 10 percent for the veteran's orthopedic 
manifestations of his service-connected back disorder have 
not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007). 

2.  From February 2005 to the present, the criteria for a 20 
percent rating, but no higher, for the veteran's orthopedic 
manifestations of the service-connected lumbar spine disorder 
have been met.  38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).

3.  The criteria for a separate 10 percent rating for 
neurological manifestations of the service-connected back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8520 (2008). 

4.  The criteria for an initial compensable rating for 
chronic serous otitis media of the right ear have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.85, 4.86, Diagnostic Codes 6100, 6201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
He was provided with compliant and timely notice regarding 
the service connection claims in April 2004 regarding the 
right ear claim and in May 2004 regarding the back claim, as 
well as being sent additional subsequent notice.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the veteran's 
private and VA medical treatment records with the file, and 
he was afforded VA examinations in June 2004, September 2004, 
December 2004, and February 2008.  He also testified before 
the undersigned in January 2007.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Increased Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Increased Initial Evaluations for the Lumbar Spine

In April 2004, the veteran claimed service connection for a 
back disorder.  In September 2004, the RO granted service 
connection for degenerative joint disease of the 
thoracolumbar spine under Diagnostic Code 5242, and assigned 
a noncompensable evaluation effective from April 30, 2004.  
In November 2004, the veteran disagreed with the 
noncompensable evaluation assigned.  In August 2005, the RO 
granted a 10 percent evaluation for the disorder effective 
from April 30, 2004, and in March 2008, the RO assigned a 20 
percent evaluation effective from February 7, 2008.  The 
United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40 (2007).  

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups. 
38 C.F.R. § 4.14 (2007).  The provisions of 38 C.F.R. § 4.40 
(2007) and 38 C.F.R. § 4.45 (2007) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  In addition, the Board notes that the intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

As noted, the RO evaluated the veteran's low back disorder as 
degenerative joint disease under Diagnostic Code 5242.  See 
38 C.F.R. § 4.71a.  The current spine rating criteria provide 
specific values for ROM of the cervical and thoracolumbar 
(thoracic and lumbar) spine.  For the thoracolumbar spine, 
normal ROM on forward flexion is 0 to 90 degrees; backwards 
extension, 0 to 30 degrees; lateral flexion and lateral 
rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate spine pathology.  It provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

As noted above, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. Normal combined range of 
motion of the thoracolumbar spine is 240 degrees. Normal 
ranges of motion for each component of spinal motion provided 
are the maximum usable for calculating the combined range of 
motion. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.

The Board notes the objective findings on clinical 
examination and those of the MRI examinations show the 
veteran's low back disability to have met or approximated 
intervertebral disc syndrome (IDS).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5242, 5243 (2007).

The General Spine Rating Formula requires IDS to be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.  The Board 
notes the RO rated the veteran's low back as disabling 
secondary to the chronic orthopedic manifestations.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  Id. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation may be assigned for mild incomplete paralysis, 20 
percent for moderate incomplete paralysis, and 40 percent for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.  Id.

Complete paralysis warrants an 80 percent evaluation. When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Id.

It has not been contended or shown in this case that the 
veteran has vertebral fracture or dislocation (DC 5235), 
spinal stenosis (DC 5238), ankylosing spondylitis (DC 5240), 
or spinal fusion (DC 5241).  Accordingly, the diagnostic 
codes pertaining to these disabilities are not applicable in 
the instant case.

A.  Prior to February 7, 2008

Private treatment records show that the veteran was seen for 
back pain beginning in 2000.  In May 2000, he complained of 
back pain, and a history of low back pain was noted.  The 
back was noted to have full range of motion.  In November 
2001, he was seen for low back pain, worse on the right side, 
for four to five months.  Examination was negative for 
progressive weakness, numbness, or tingling.  There were no 
bladder or bowel deficits.  Gait and balance were normal.  No 
lumbar spine diagnosis was rendered.  In March 2004, 
examination of the back showed pain on palpation of the right 
mid back, and in April he was found to have pain in the right 
back area.  

VA spine examination of September 2004 shows the veteran 
complained of back pain without radiation.  He denied 
fatigability, invertebral disc syndrome or flare-ups.  
Flexion of the lumbar spine was to 95 degrees without pain 
and extension was to 30 degrees without pain.  There was no 
tenderness on palpation.  The veteran had negative straight 
leg raising and 5/5 manual motor testing in all major 
musculature in the bilateral lower extremities.  DTR were 2+ 
and symmetric.  His gait was heel-toe and symmetric.  X-rays 
of the lumbar spine showed degenerative changes.  The 
diagnosis was, myofascial mechanical low back pain without 
radiculopathy.  The examiner commented that he found it as 
likely as not that the range of motion is not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive motions. 

Private records dated in 2004 and 2005 show complaints of 
back pain.  A January 2005 MRI showed disc space narrowing 
and generalized and focal disc pathology at the L4-5 level.  
In January 2005, the veteran was examined by a private 
clinician for low back pain.  Range of motion of the back in 
degrees was not documented.  The examiner noted that there 
was no obvious deformity or swelling and, mobility was noted 
to appear symmetrical but could be better.  It was reported 
that the veteran had no specific motor, sensory or reflex 
deficit, with a straight leg raise slightly positive on the 
right.  There was no pathologic reflex and gait was 
reciprocal heel to toe with peripheral pulses normal.  It was 
noted that X-rays showed no abnormality of the hips or S1 
joints and alignment looked good.  Disc heights were well 
preserved in the lumbar spine.  The examiner also noted that 
there was degenerative disc at T10-T11, as well as several 
thoracic spine discs similarly involved.  The finding was, 
back pain, to some extent myofascial, but with evidence of 
intermittent neurologic deficit or weakness which could 
represent dynamic instability.  

VA records show that in March 2005, the veteran underwent a 
neurology consultation.  It was noted that he had received an 
epidural steroid block and that the pain in his back had an 
intensity of about 5/10.  He reported that it radiated into 
the right leg and that there was numbness of the right leg.  
On examination, strength and tone were normal in the lower 
extremities.  It was noted that he had some decreased 
sensation in the right median nerve distribution with a 
positive Tinel's sign over the right median nerve.  DTR were 
1+ to 2+ with the exception of the right ankle jerk which was 
1+.  The impression was lumbar disc disease.  

Private records received at the veteran's Board hearing in 
January 2007 show that in September 2003, the veteran had 
some tenderness over the musculature in his spine.  He had no 
bowel or bladder problems and no numbness in the lower 
extremities.  In February 2005, the veteran was seen for 
flare up of his symptoms.  Range of motion was not noted in 
degrees and it was reported that the veteran's flexion was 
restricted terminally and extension was to neutral.  He could 
heel walk, toe walk and tandem walk normally.  His gait was 
described as nonantalgic.  On neurological examination, DTR 
were 2+/4 in the lower extremities.  Babinskii's, clonus and 
Hoffmann's signs were negative.  Manual motor testing showed 
5/5 strength in the lower extremities and sensory examination 
was intact to pinprick, light touch, and propiroception.  
Numerous special tests were conducted and all were negative.  
The finding was, lumbar discogenic back pain and myofacial 
pain. 

Also in February 2005, private records show that the veteran 
received a lumbar epidural steroid injection at L4-L5.  Also 
that month he reported having numbness, weakness and muscle 
cramps.  Flexion of the lumbar spine was to 60 degrees and 
extension to 20 degrees.  Straight leg raising aggravated his 
back pain and strength was noted to be intact in all muscle 
groups in the lower extremities as well as sensory function 
in all dermatones.  DTR were +1 at the knees and ankles 
bilaterally.  Pedal pulses were good and there was no muscle 
atrophy.  

Private records show that the veteran underwent an MRI in 
February 2007 after he complained of low back pain that 
radiated into the right leg, and right leg numbness.  It was 
noted that there was no appreciable change since the January 
2005 MRI.  

The Board finds that as to the period prior to February 7, 
2008, the clinical findings on examination show the veteran's 
low back disorder to have more nearly approximated the 
assigned 10 percent rating until February 2005, when his ROM 
was documented as flexion to 60 degrees.  While his motion 
has been documented as full on one occasion and to 95 degrees 
on another, the findings in February 2005 show that since he 
had flexion limited to 60 degrees, a 20 percent rating is 
warranted under DC 5242.   His primary symptomatology was 
pain.  There was no documentation of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour.  His gait has consistently been shown to be 
normal and nonantalgic.  Additionally, in January 2005, the 
examiner noted that there was no back deformity.  Therefore 
as to DC 5242, a rating of 20 percent is warranted from 
February 2005 based on limitation of motion.  Since there is 
no showing of ankylosis or flexion limited to 30 degrees or 
less, a rating beyond 20 percent is not warranted.  

Additionally, during this time frame there is no showing of 
incapacitating episodes to which could afford the veteran a 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Thus the Board will consider the veteran's neurologic and 
orthopedic findings.  The orthopedic findings support a 
higher rating to 20 percent from February 2005, and a rating 
of 10 percent prior to that as outlined above.  Further the 
neurological findings support the assignment of a separate 
rating.  Noted in 2005 were complaints of numbness and 
painful straight leg raising.  In January 2005, a private 
examiner noted that the veteran had evidence of intermittent 
neurologic deficit or weakness, and he found degenerative 
disk disease in the thoracic spine.  The veteran reported 
having radiating pain and numbness in the right leg in March 
2005.  Decreased sensation was noted in the right median 
nerve distribution with a positive Tinels.  Right ankle jerk 
was noted to be diminished at 1+.  In light of the foregoing, 
and giving the veteran the benefit of the doubt, the Board 
finds that the veteran's neurological manifestations more 
nearly approximated the criteria for a 10 percent rating 
under 38 C.F.R. § 4.124a (Diagnostic Code 8520) (2007).  In 
this regard, the Board finds that the neurological 
manifestations more nearly approximate mild incomplete 
paralysis of the sciatic nerve.  The preponderance of the 
evidence, however, is against a finding of moderate 
incomplete paralysis of the sciatic nerve.  In this regard, 
the Board notes that the veteran's strength testing was good 
and during a VA examination his neurological symptoms were 
described as mild.  Therefore, the next higher rating of 20 
percent under Diagnostic Code 8520 is not warranted.

B. From February 7, 2008 forward

The veteran was examined by VA on February 7, 2008.  The 
claims file was reviewed.  The examiner referred to the 
February 2007 MRI noted above.  The veteran's history was 
taken.  The veteran reported having low back pain that 
radiates posteriorly down both thighs, being more troublesome 
on the right.  It was reported that in the past twelve months 
the veteran has not actually had any acute incapacitating 
episodes in which a physician prescribed bed rest although at 
times he was told to take it easy.  The veteran stated that 
he works in a factory and that he has low back pain with 
prolonged standing.  He reported that due to his back he 
could not be as active with his grand children and that he 
needs help doing household repairs and gardening.  He 
reported that about 4 hours a day he has a flare-up of pain.  
On examination, he could flex the low back to 50 degrees 
without pain and to 70 degrees with pain.  Extension was to 
20 degrees without pain.  After repetitive use, lumbar 
flexion was to 60 degrees.  Palpitation of the back showed no 
spasm or tenderness.  Straight leg raising on the right 
produced pain-on the left it was negative.  It was noted 
that neurologically, motor, strength and tone and light touch 
sensation were normal in both lower extremities.  DTR were 1+ 
at the right ankle jerk and 2+ at the left ankle jerk.  His 
gait was noted to be normal.  The diagnosis was degenerative 
lumbar disc disease with right lower extremity radiculopathy.  
The examiner noted that the associated neurological 
deformities associated with the veteran's back disorder were 
a mild right S1 radiculopathy producing a reduced right ankle 
jerk as well a positive straight leg raising sign on the 
right.  The examiner reported that this is not an incomplete 
paralysis of the sciatic nerve because there is no motor 
weakness.  The examiner also stated that there was no 
evidence of muscle spasms or guarding that has resulted in an 
abnormal gait or scoliosis.  It was also reported that the 
veteran had reduced movement with repetitive use due to pain 
and that his pain could significantly limit his functional 
activity during flare-ups but that since this is by history 
the examiner could not quantify any further additional 
limitation of motion during flare-ups without resorting to 
mere speculation.  

The clinical findings on examination show the veteran's low 
back disorder to have more nearly approximated the assigned 
20 percent rating.  This is based on VA examination in 
February 2008 which showed flexion to 50 degrees without pain 
and to 70 degrees with pain.  Absent a showing of ankylosis, 
or flexion limited to 30 degrees or less, a higher rating is 
not warranted.  

The probative medical evidence of record reveals no evidence 
of incapacitating episodes as defined above, and neither has 
the veteran asserted any.  And on examination in February 
2008, the veteran denied having any acute incapacitating 
episodes.  Being told to "take it easy" as he noted on the 
examination does not meet the rating criteria.  Thus, the 
veteran's low back disability must be considered on the basis 
of his chronic orthopedic and neurological manifestations.  

As noted above his orthopedic manifestations warrant no more 
than a 20 percent rating.  As to the neurological 
manifestations, the evidence during this period consists of 
the February 2008 VA examination.  The examiner found that 
the veteran had mild right S1 radiculopathy producing a 
reduced ankle jerk.  This finding is consistent with the 
veteran's complaints of pain.  While the VA examiner stated 
that since there is no motor weakness there was not 
incomplete paralysis, given that the veteran is service 
connected for lumbosacral degenerative arthritis of the 
lumbar spine, and it is documented that the radiculopathy and 
reduced ankle jerk are associated with his service-connected 
back disorder, the Board finds that these symptoms cannot be 
disassociated from the back disorder.  Therefore, the 
assigned separate 10 percent rating for neurological 
manifestations is appropriate.  See 38 C.F.R. § 4.124a 
(Diagnostic Code 8520) (2007).  Pain was documented, but 
there was no indication of further functional loss.   

DeLuca Considerations

The Board also finds that with the range of motion findings 
currently of record, painful motion is clearly contemplated 
in the already assigned ratings for degenerative arthritis of 
the lumbar spine.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Prior to February 7, 2008, a 
VA examiner specifically noted in September 2004 that the 
veteran's ROM was not additionally limited by pain fatigue, 
weakness, or lack of endurance following repetition.  From 
February 7, 2008, the VA examiner reported that after 
repetitive use the veteran could flex to 60 degrees; but he 
could flex to 70 degrees with pain.  The examiner could not 
quantify any further additional limitation of motion during 
flare-ups without resorting to mere speculation.  With 
respect to this finding, the Board finds that any functional 
impairment experienced is contemplated in the 20 percent 
evaluation assigned.  There is no additional uncompensated 
limitation that would justify a higher rating based on 
limited functional use at any time during the appeal period.  
As noted, a separate rating for arthritis is also not 
possible,  since arthritis is based on limited motion, and to 
use the same symptom for a separate compensable rating would 
be  prohibited as pyramiding under 38 C.F.R. § 4.14 (2007).  

Right Ear Otitis Media

In August 2004, the RO granted service connection for right 
ear chronic serous otitis media and assigned a noncompensable 
evaluation effective from March 24, 2004 under DC 6201.  The 
veteran disagreed with the rating assigned and this appeal 
ensued.  The veteran claims that he has hearing loss due to 
his right ear otitis media and that a higher initial rating 
should be assigned.  

The veteran's right ear otitis media is currently evaluated 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6201.  Diagnostic Code 6201 indicates that nonsuppurative 
otitis media is to be rated based on hearing impairment.  As 
such, the Ratings Schedule, under Diagnostic Code 6100, 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I though XI) for hearing 
impairment, established by a state licensed audiologist 
including a controlled speech discrimination test (Maryland 
CNC), and based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2007).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (2007), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board has reviewed the record including private records 
dated beginning in 1996 which show treatment for right ear 
complaints.  Generally they show findings of redness of the 
ear canal with the administration of antibiotics; however, 
there is no documentation of drainage.  In November 2001, it 
was noted that the veteran had a perforation of the TM in the 
past and that it had healed over nicely.  

In June 2004, the veteran underwent a VA audiology 
consultation.  His ears were noted to be clear.  On the 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5


LEFT
5
5
5









Speech audiometry revealed speech recognition ability was not 
documented. 

On VA ear examination in December 2004, the examiner reported 
that the veteran hears normally and that he did not believe 
that there is any otitis media involved.  The canals were 
normal as was the left TM.  The right TM showed healing 
granulation type of otitis externa.  The finding was, status 
post traumatic perforation of the right tympanic membrane 
with healing and recurrent granulation formation otitis 
externa on the drum; and no evidence of acute or chronic ear 
disease otherwise.  

On the authorized audiological evaluation in December 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
35
LEFT
10
0
5
15
15







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 100 in the left ear.

VA outpatient treatment records show that in December 2004, 
the examiner noted that the granulation tissue of the right 
drum was healing nicely.  In February 2005, it was noted that 
the otitis externa was under complete control and resolved.  
 
The veteran was examined by VA in February 2008.  On 
audiological evaluation in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
25
LEFT
5
5
10
15
15







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner noted that there was no active infection.  It was 
also reported that the audiological results were normal.  

In light of these results, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable evaluation for the veteran's service-connected 
right ear otitis media at any time during the appeal period.  
As previously stated, the veteran's service-connected right 
ear disability is currently rated under Diagnostic 6201, 
which is evaluated based on hearing impairment.

If service connection is in effect for only one ear, the 
nonservice-connected ear will be assigned a Roman Numeral 1.  
38 C.F.R. § 4.85(f).  While the evaluation of June 2004 does 
not list all thresholds, based upon the remaining two 
audiological evaluations, from Table VI of 38 C.F.R. § 4.85, 
a Roman Numeral I is derived for the right ear, and Roman 
Numeral I is also assigned for the left ear as per 38 C.F.R. 
§ 4.85(f).  Thus, neither is the "better ear."  A 
noncompensable evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I with column I.  The 
intersection point for these categories under Table VII shows 
that the veteran's service-connected right ear otitis media 
does not exceed the levels contemplated for the currently 
assigned noncompensable schedular rating.  Additionally, the 
veteran has not exhibited any other objective manifestations 
of right ear otitis media on examination, which is further 
supported by the February 2008 VA examiner's finding of no 
evidence of ear infections present in the veteran's right 
ear.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.

In addition, the provisions of 38 C.F.R. § 4.86(a) 
(Exceptional patterns of hearing impairment) do not apply to 
the veteran's situation as the audiometric results from all 
three evaluations did not show pure tone thresholds of loss 
of 55 decibels or greater in the four relevant frequencies 
for both ears.  The provisions of 38 C.F.R. § 4.86(b) are 
also not applicable as neither ear is shown to manifest 30 
decibels or less at 1000 Hz, or 70 decibels or more at 2000 
Hz.

The Board has also considered rating the veteran's condition 
under other diagnostic codes.  However, there is no evidence 
that the veteran has diagnoses of chronic suppurative otitis 
media.  There is also no evidence of mastoiditis, 
cholesteatoma; peripheral vestibular disorders; or Meniere's 
syndrome.  Therefore, Diagnostic Codes 6200, 6204, and 6205 
do not assist the veteran in obtaining a higher disability 
evaluation.

Therefore, the Board finds that Diagnostic Code 6100 is the 
most appropriate code for rating his disability, and it must 
be reiterated that disability ratings for hearing impairment 
are derived by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 349.  The clinical 
findings establish that the preponderance of the evidence is 
against a compensable evaluation for otitis media, of the 
right ear at any time during the appeal period.  Therefore, 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture with respect to the veteran's 
lumbar spine disability or his otitis media as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Board finds that 
there has been no showing by the veteran that his service-
connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated impairment so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to February 2005, a rating in excess of 10 percent for 
the veteran's orthopedic manifestations of his service-
connected back disorder is denied. 

From February 2005 to the present, a 20 percent rating, but 
no higher, for the veteran's orthopedic manifestations of the 
service-connected lumbar spine disorder is granted.

A separate 10 percent rating for neurological manifestations 
of the service-connected back disability is granted. 

A compensable rating for chronic serous otitis media of the 
right ear is denied.

____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


